     Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 1 of 33



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

ROGER D. MAGEE                      *                  CIVIL ACTION NO.: 14-01986
                                    *
VERSUS                              *                  JUDGE (SECTION “B”)
                                    *                  IVAN L.R. LEMELLE
WALTER P. REED, ET AL               *
                                    *                  MAGISTRATE (1):
                                    *                  JANET VAN MEERVELD
* * * * * * * * * * * * * * * * * * *

                 ANSWER TO FIRST AMENDED COMPLAINT FOR DAMAGES,
                    DECLARATORY RELIEF, AND INJUNCTIVE RELIEF

         NOW INTO COURT, through undersigned counsel, comes Walter P. Reed, in his

 former official capacity as District Attorney of the 22nd Judicial District, State of Louisiana,

 (the “DA”) who, in response to Plaintiff's First Amended Complaint for Damages, Declaratory

 Relief, and Injunctive Relief (R. Doc. 23) (the “Complaint”) filed by the plaintiff, Roger Dale

 Magee (“Magee”), which amends and restates all of the allegations set forth in Magee’s original

 complaint (Rec. Doc. 1), respectfully represent as follows:

                                 FIRST AFFIRMATIVE DEFENSE

        Plaintiff's Complaint fails to state a claim upon which relief can be granted, including

failure to state a constitutional violation herein.

                               SECOND AFFIRMATIVE DEFENSE

         DA asserts the defenses of absolute immunity and/or qualified immunity, and pleads both

 aspects of qualified immunity with respect to Plaintiff’s claims – that being immune from suit

 and immune from liability.




                                              Page 1 of 33
     Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 2 of 33



                               THIRD AFFIRMATIVE DEFENSE

         The Complaint and the previous complaint (Rec. Doc. 1) filed by Plaintiff were untimely

 filed as to some, if not all, of Plaintiff's claims against Defendants, and therefore are barred by the

 applicable statute(s) of limitations and/or state law prescriptive periods.

                               FOURTH AFFIRMATIVE DEFENSE

       DA asserts the affirmative defense of failure to mitigate any damages that Plaintiff may

have suffered, despite a legal duty to do so.

                               FIFTH AFFIRMATIVE DEFENSE

         DA specifically avers that, at all relevant times, its conduct and actions were reasonable,

 justified, and legally permissible under the circumstances.

                               SIXTH AFFIRMATIVE DEFENSE

       DA pleads the provisions of Louisiana Revised Statute 13:5101, et seq. and Louisiana

Revised Statute 9:2798.1.

                             SEVENTH AFFIRMATIVE DEFENSE

       DA asserts that it did not participate in the decision to arrest and/or detain Plaintiff. DA

asserts that it acted at all times within its legal authority as prosecutor, and its actions were taken

in good faith, without malice, with reasonable belief that its actions were constitutional in nature

and without any intention to harm Plaintiff.

                              EIGHTH AFFIRMATIVE DEFENSE

       As to any official capacity claims, an isolated incident such as alleged herein is insufficient

to support the cause of action.




                                              Page 2 of 33
       Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 3 of 33



                              NINTH AFFIRMATIVE DEFENSE

        None of the acts and/or actions, as alleged by the D.A., support any type of valid Monell

claim in this matter. Monell v. New York City Dept. of Social Services, 36 U.S. 658 (1978).

                              TENTH AFFIRMATIVE DEFENSE

        There is no policy or custom as required for official liability pursuant to 42 U.S.C. § 1983.

                           ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff cannot meet his burden of showing that under 42 U.S.C. § 1983 a “direct causal

link” between any municipal action or omission and the deprivation of any federal rights, any

alleged deprivation of which is specifically denied.

                            TWELFTH AFFIRMATIVE DEFENSE

        None of the actions and/or omissions alleged by the DA warrant a finding of vicarious

liability and they do not support a claim under the theory of respondeat superior pursuant to state

law.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        DA pleads the comparative fault of Plaintiff and/or other entities who are not parties to this

instant matter. DA further asserts as an affirmative defense the contributory negligence and/or

intentional misconduct and/or assumption of the risk by Plaintiff.


                         FOURTEENTH AFFIRMATIVE DEFENSE

         Plaintiff's allegations, even if proven, do not adequately disclose the deprivation of a

 protected federal constitutional right.

                           FIFTEENTH AFFIRMATIVE DEFENSE

         DA specifically denies both the extent and measure of damages alleged by Plaintiff in this

 proceeding, and specifically denies that it is in any manner legally liable for any of that amount.


                                             Page 3 of 33
     Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 4 of 33



                          SIXTEENTH AFFIRMATIVE DEFENSE

       DA submits that Plaintiff’s claims are frivolous, groundless, and unreasonable. As such,

DA is entitled to an award against the Plaintiff for all attorney’s fees and costs incurred in the

defense of this case.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

       Pursuant to Federal Rules of Civil Procedure Rule 10(c), DA adopts by reference all

defenses and affirmative defenses of other parties here that seek to defeat or diminish Plaintiff’s

claims to the extent those defenses and affirmative defenses are consistent with the facts and

circumstances pertinent to the DA

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       DA specifically reserves the right to plead and assert any and all additional defenses that

may become evident after further discovery and investigation have been conducted, and further

declare its intention to avail itself of all constitutional, statutory, and jurisprudential defenses

legally and factually available to them.

                         NINETEENTH AFFIRMATIVE DEFENSE

       Despite numerous of Plaintiff’s claims being dismissed by this Honorable Court (Rec.

Docs. 37, 49, 54, 56, 77, 88 (provides procedural background as relates to dismissal of claims

through that date), 112, the dismissal of the majority were not appealed successfully or otherwise,

and the Fifth Circuit Court of Appeals ruling in 17-30353 (5th Cir. 1/8/19), 912 F.3d 920,

remanding only Plaintiff’s “Count II” claims of false imprisonment and procedural due process as

against the D.A., and Plaintiff’s “Count III” claims of free speech retaliation against the D.A. and

co-defendant Jerry Wayne Cox (“Cox”), the Complaint has yet to be amended to strike the

allegations related to such dismissed claims in Counts I, IV, V, VI and VII therein.




                                            Page 4 of 33
    Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 5 of 33



        AND NOW, further answering the Complaint, the DA answers the individual allegations as

follows:

                                                1(a).

        The allegations contained in paragraph 1(a) of the Complaint are admitted only insofar as the

DA admits that, at the time of some of the events alleged in the Complaint, Defendant, Walter P.

Reed, in his official capacity, was the District Attorney for the 22nd Judicial District.

The remaining allegations are denied.

                                                1(b).

        The allegations contained in paragraph 1(b) of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                               1(c).

        The allegations contained in paragraph 1(c) of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                               1(d).

        The allegations contained in paragraph 1(d) of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                               1(e).

        The allegations contained in paragraph 1(e) of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                               1(f).

        The allegations contained in paragraph 1(f) of the Complaint are denied for lack of

sufficient information to justify a belief therein.




                                            Page 5 of 33
     Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 6 of 33



                                                1(g).

         The allegations contained in paragraph 1(g) of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                1(h).

         The allegations contained in paragraph 1(h) of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                1(i).

         The allegations contained in paragraph 1(i) of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                1(j).

         The allegations contained in paragraph 1(j) of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                1(k).

         The allegations contained in paragraph 1(k) of Plaintiff's Complaint are denied for lack

 of sufficient information to justify a belief therein.

                                                1(l).

         The allegations contained in paragraph 1(l) of the Complaint are denied for lack of

 sufficient information to justify a belief therein.

                                                1(m).

                          PRIVATE PARTIES AS STATE ACTORS

       The allegations contained in the paragraph titled “PRIVATE PARTIES AS STATE

ACTORS” of the Complaint are denied.




                                             Page 6 of 33
    Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 7 of 33



                                                 2.

        The allegations contained in paragraph 2 of the Complaint do not require a response as

they contain a substantive issue of law and/or fact and call for a legal conclusion. To the extent

that a response is required, the allegations are denied.

                                                 3.

        The allegations contained in paragraph 2 of the Complaint do not require a response as

they contain a substantive issue of law and/or fact and call for a legal conclusion. To the extent

that a response is required, the allegations are denied.

                                                4(a).

        The allegations contained in paragraph 4(a) of the Complaint that are made against the

DA are denied. For the allegations made against other parties, no response is required from the

DA. To the extent a response is required, the remaining allegations are denied for lack of

sufficient information to justify a belief therein.

                                                4(b).

        The allegations contained in paragraph 4(b) of the Complaint that are made against the

DA are denied. For the allegations made against other parties, no response is required from the

DA. To the extent a response is required, the remaining allegations are denied for lack of

sufficient information to justify a belief therein.

                                                4(c).

        The allegations contained in paragraph 4(c) of the Complaint that are made against the

DA are denied. For the allegations made against other parties, no response is required from the

DA. To the extent a response is required, the remaining allegations are denied for lack of

sufficient information to justify a belief therein.




                                            Page 7 of 33
    Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 8 of 33



                                               5(a).

        The allegations contained in paragraph 5(a) of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA. To

the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein.

                                               5(b).

        The allegations contained in paragraph 5(b) of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA. To

the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein.

                                               5(c).

        The allegations contained in paragraph 5(c) of the Complaint are denied for lack of

sufficient information to justify a belief therein. The DA further avers that the document

referenced is the best evidence of its contents.

                                               5(d).

        The allegations contained in paragraph 5(d) of the Complaint that are made against the

DA are denied. For the allegations made against other parties, no response is required from the

DA. To the extent a response is required, the remaining allegations are denied for lack of

sufficient information to justify a belief therein. The DA further avers that the document

referenced is the best evidence of its contents.

                                               5(e).

        The allegations contained in paragraph 5(e) of the Complaint that are made against the

DA are denied for lack of sufficient information to justify a belief therein. For the allegations




                                           Page 8 of 33
    Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 9 of 33



made against other parties, no response is required from the DA. To the extent a response is

required, the remaining allegations are denied for lack of sufficient information to justify a belief

therein. The DA further avers that the document referenced is the best evidence of its contents.

                                                5(f).

        The allegations contained in paragraph 5(f) of the Complaint that are made against the

DA are denied for lack of sufficient information to justify a belief therein. For the allegations

made against other parties, no response is required from the DA. To the extent a response is

required, the remaining allegations are denied for lack of sufficient information to justify a belief

therein.

                                               5(g).

        The allegations contained in duplicate paragraph 5(g) of the Complaint that are made

against the DA are denied for lack of sufficient information to justify a belief therein. For the

allegations made against other parties, no response is required from the DA. To the extent a

response is required, the remaining allegations are denied for lack of sufficient information to

justify a belief therein.

                                                 6.

        The allegations contained in paragraph 6 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                 7.

        The allegations contained in paragraph 7 of the Complaint are denied for lack of sufficient

information to justify a belief therein.




                                            Page 9 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 10 of 33



                                                 8.

        The allegations contained in paragraph 8 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                 9.

        The allegations contained in paragraph 9 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                 10.

        The allegations contained in paragraph 10 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 11.

        The allegations contained in paragraph 11 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 12.

        The allegations contained in paragraph 12 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 13.

        The allegations contained in paragraph 13 of Plaintiff's Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 14.

        The allegations contained in paragraph 14 of Plaintiff's Complaint are denied as for lack

of sufficient information to justify a belief therein.




                                            Page 10 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 11 of 33



                                                 15.

        The allegations contained in paragraph 15 of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA.

To the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein. The DA further avers that the document referenced is the

best evidence of its contents.

                                                 16.

       The allegations contained in paragraph 16 of the Complaint that are made against the DA are

denied. For the allegations made against other parties, no response is required from the DA. To the

extent a response is required, the remaining allegations are denied for lack of sufficient information

to justify a belief therein.

                                                 17.

       The allegations contained in paragraph 17 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                 18.

        The allegations contained in paragraph 18 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 19.

        The allegations contained in paragraph 19 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 20.

        The allegations contained in paragraph 20 of the Complaint are denied for lack of

sufficient information to justify a belief therein.




                                            Page 11 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 12 of 33



                                                 21.

        The allegations contained in paragraph 21 of the Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 22.

        The allegations contained in paragraph 22 of the Complaint that are made against the DA

are denied, with the exception of plaintiff’s statement that “there is no such thing as a ‘DA Hold’”

which statement only is admitted. For the allegations made against other parties, no response is

required from the DA. To the extent a response is required, the remaining allegations are denied

for lack of sufficient information to justify a belief therein.

                                                 23.

        The allegations contained in paragraph 23 of the Complaint are denied for lack of

sufficient information to justify a belief therein. The DA further avers that the court records

(including the hearing transcript, plea agreement itself, and notice of appeal) are the best

evidence of the disposition of the referenced matter.

                                                 24.

        The allegations contained in paragraph 24 of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA.

To the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein.




                                            Page 12 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 13 of 33



                                                25.

         COUNT I – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983

    (Fourth and Fourteenth Amendments – False Arrest/Excessive Force Against All
Defendants (Except Warden Jim Miller), Including Walter Reed In Both His Capacity As
                  District Attorney And In His Individual Capacity)

       The allegations in paragraph 25 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count I” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the DA re-asserts his previous

answers to the foregoing allegations.

                                                26.

       The allegations in paragraph 26 of the Complaint do not require a response because the

claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice by

Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 26 of the Complaint made against

the DA are denied. For the allegations made against other parties, no response is required from

the DA, but to the extent a response is required, the remaining allegations are denied for lack of

sufficient information to justify a belief therein. The DA further avers that the United States

Constitution is the best evidence of its contents.

                                              27(a).

       The allegations in paragraph 27(a) of the Complaint do not require a response because

the claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice




                                           Page 13 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 14 of 33



by Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 27(a) of the Complaint are denied

for lack of sufficient information to justify a belief therein. For the allegations made against

other parties, no response is required from the DA. To the extent a response is required, the

remaining allegations are denied for lack of sufficient information to justify a belief therein.

The DA further avers that La. R.S. 14:75(F) is the best evidence its content.

                                              27(b).

       The allegations in paragraph 27(b) of the Complaint do not require a response because

the claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice

by Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 27(b) of the Complaint that are

made against the DA are denied. For the allegations made against other parties, no response is

required from the DA. To the extent a response is required, the remaining allegations are denied

for lack of sufficient information to justify a belief therein. The DA further avers that the court

record is the best evidence its content. The DA further avers that the Uniform Interstate Family

Support Act (UIFSA) is the best evidence its content.

                                              27(c).

       The allegations in paragraph 27(c) of the Complaint do not require a response because

the claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice

by Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent




                                          Page 14 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 15 of 33



a response is required, the allegations contained in paragraph 27(c) of the Complaint that are

made against the DA are denied. For the allegations made against other parties, no response is

required from the DA. To the extent a response is required, the remaining allegations are denied

for lack of sufficient information to justify a belief therein.

                                               27(d).

        The allegations in paragraph 27(d) of the Complaint do not require a response because

the claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice

by Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 27(d) of the Complaint that are

made against the DA are denied. For the allegations made against other parties, no response is

required from the DA. To the extent a response is required, the remaining allegations are denied

for lack of sufficient information to justify a belief therein.      The DA further avers that

Louisiana’s Department of Children and Family Services’ records and those of the Magee’s

Arkansas child support enforcement case are the best evidence of their content.

                                                 28.

        The allegations in paragraph 28 of the Complaint do not require a response because the

claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice by

Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 28 of the Complaint are denied for

lack of sufficient information to justify a belief therein. The DA further avers that the Louisiana




                                            Page 15 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 16 of 33



Constitution and United States Constitution are the best evidence of their contents and the rights

conferred by each.

                                                29.

       The allegations in paragraph 29 of the Complaint do not require a response because the

claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice by

Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 29 of the Complaint that are made

against the DA are denied. For the allegations made against other parties, no response is

required from the DA. Further, paragraph 29 of Plaintiff’s Complaint contains conclusions of

law for which no response is required. To the extent that a response is required, the remaining

allegations are denied for lack of sufficient information to justify a belief therein.

                                                30.

       The allegations in paragraph 30 of the Complaint do not require a response because the

claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice by

Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 30 of the Complaint contain

conclusions of law for which no response is required, and are denied as written. The DA further

avers that 42 U.S.C. § 1988 is the best evidence of its contents.

                                                31.

        The allegations in paragraph 31 of the Complaint do not require a response because the

claims set forth in “Count I” of the Complaint against the DA were dismissed with prejudice by




                                           Page 16 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 17 of 33



Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 31 of the Complaint that are made

against the DA are denied. For the allegations made against other parties, no response is

required from the DA. To the extent a response is required, the remaining allegations are denied

for lack of sufficient information to justify a belief therein. The DA further avers that the

Louisiana Constitution and United States Constitution are the best evidence of their contents

and the rights conferred by each.

                                               32.

        COUNT II – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983

 (Fourth, Fifth, and Fourteenth Amendments – Procedural Due Process Violations/False
Imprisonment Against Defendants Seal And Reed, In Both Their Official Capacities And
                                 Individual Capacities)

       The allegations in paragraph 25 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count II” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the DA re-asserts his previous

answers to the foregoing allegations.

                                               33.

      The allegations contained in paragraph 33 of the Complaint that are made against the DA

are denied as written. For the allegations made against other parties, no response is required from

the DA. To the extent a response is required, the remaining allegations are denied for lack of

sufficient information to justify a belief therein. The DA further avers that the Louisiana




                                          Page 17 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 18 of 33



Constitution and United States Constitution are the best evidence of their contents and the rights

conferred by each.

                                              34 (a).

       The allegations contained in paragraph 34(a) of the Complaint that are made against the

DA are denied, with the exception of the plaintiff’s statement that “there is no such thing as a

‘DA Hold’,” which statement is admitted. For the allegations made against other parties, no

response is required from the DA. To the extent a response is required, the remaining allegations

are denied for lack of sufficient information to justify a belief therein. The DA further avers that

the Louisiana Constitution is the best evidence of its contents and the rights it confers.

                                              34(b).

       The allegations in paragraph 34(b) of Complaint contains legal conclusions and do not

require a response. To the extent a response is required, the allegations that are made against the

DA are denied as written. For the allegations made against other parties, no response is required

from the DA. To the extent a response is required, the remaining allegations are denied for lack

of sufficient information to justify a belief therein. The DA further avers that the Louisiana

Constitution and United States Constitution are the best evidence of their contents and the rights

conferred by each.

                                                35.

       The allegations contained in paragraph 35 of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA.

To the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein. The DA further avers that the Louisiana Constitution and

United States Constitution are the best evidence of their contents and the rights conferred by each.




                                           Page 18 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 19 of 33



                                                 36.

        The allegations contained in paragraph 36 of the Complaint do not require a response as

they contain a substantive issue of law and/or fact and call for a legal conclusion. To the extent

a response is required, the allegations contained in paragraph 36 of the Complaint are denied for

lack of sufficient information to justify a belief therein.

                                                 37.

        The allegations contained in paragraph 37 of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA.

To the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein.

                                                 38.

        COUNT III – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983

(First Amendment – Free Speech Retaliation Against Defendant Jerry Wayne Cox And
Defendants Reed And Seal, In Both Their Official Capacities And Individual Capacities)

       The allegations in paragraph 25 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count III” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the DA re-asserts his previous

answers to the foregoing allegations.

                                                 39.

        The allegations contained in paragraph 39 of the Complaint are denied for lack of

sufficient information to justify a belief therein. The DA further avers that the United States

Constitution is the best evidence of its contents and the rights it confers.



                                            Page 19 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 20 of 33



                                                40.

       The allegations contained in paragraph 40 of the Complaint that are made against the DA

are denied for lack of sufficient information to justify a belief there. For the allegations made

against other parties, no response is required from the DA. To the extent a response is required,

the remaining allegations are denied for lack of sufficient information to justify a belief therein.

                                                41.

       The allegations contained in paragraph 41 of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA.

To the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein.

                                                42.

       The allegations contained in paragraph 42 of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA.

To the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein.

                                                43.

        The allegations in paragraph 43 of the Complaint contain legal conclusions for which no

response is required. The allegations made against the DA are denied. For the allegations made

against other parties, no response is required from the DA. To the extent a response is required,

the remaining allegations are denied for lack of sufficient information to justify a belief therein.




                                           Page 20 of 33
    Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 21 of 33



                                                44.

         The allegations contained in paragraph 44 of the Complaint contain conclusions of law

 for which no response is required, and are denied as written. The DA further avers that 42 U.S.C.

 § 1988 is the best evidence of its contents.

                                                45.

       The allegations contained in paragraph 45 of the Complaint that are made against the DA

are denied. For the allegations made against other parties, no response is required from the DA.

To the extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein. The DA further avers that the Louisiana Constitution and

United States Constitution are the best evidence of their contents and the rights conferred by each.

                                                46.

         The allegations contained in paragraph 46 of the Complaint contain conclusions of law

 for which no response is required, and are denied for lack of sufficient information to justify a

 belief therein.

                                                47.

         The allegations contained in paragraph 47 of the Complaint that are made against the DA

 are denied. For the allegations made against other parties, no response is required from the DA.

 To the extent a response is required, the remaining allegations are denied for lack of sufficient

 information to justify a belief therein.




                                            Page 21 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 22 of 33



                                              48.

        COUNT IV – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983

 (Due Process – Conditions of Confinement Against Defendants Seal, Haley and Miller)

        The allegations in paragraph 48 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the DA re-asserts his previous

answers to the foregoing allegations.

                                              49.

        The allegations in paragraph 49 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in

paragraph 49 of the Complaint are denied for lack of sufficient information to justify a belief

therein. The DA further avers that the U.S. Constitution is the best evidence of its contents and

the rights it confers.

                                              50.

        The allegations in paragraph 50 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.




                                          Page 22 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 23 of 33



1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in

paragraph 50 of the Complaint are denied for lack of sufficient information to justify a belief

therein.

                                             51.

       The allegations in paragraph 51 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in

paragraph 51 of the Complaint are denied for lack of sufficient information to justify a belief

therein.

                                             52.

       The allegations in paragraph 52 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in

paragraph 52 of the Complaint are denied for lack of sufficient information to justify a belief

therein.

                                             53.

      The allegations in paragraph 53 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.




                                         Page 23 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 24 of 33



Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in

paragraph 53 of the Complaint are denied for lack of sufficient information to justify a belief

therein. The DA further avers that 42 U.S.C. § 1997e(a) is the best evidence of its contents.

                                                54.

        The allegations in paragraph 54 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in

paragraph 54 of the Complaint are denied for lack of sufficient information to justify a belief

therein.

                                                55.

       The allegations in paragraph 55 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in

paragraph 55 of the Complaint contain legal conclusions for which no response is required. The

allegations made against the DA are denied. For the allegations made against other parties, no

response is required from the DA. To the extent a response is required, the remaining allegations

are denied for lack of sufficient information to justify a belief therein.




                                           Page 24 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 25 of 33



                                               56.

       The allegations in paragraph 56 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in paragraph

55 of the Complaint contain legal conclusions for which no response is required. To the extent a

response is required, the allegations contained in paragraph 56 of the Complaint are denied as

written. The DA further avers that 42 U.S.C. § 1988 is the best evidence of its contents.

                                               57.

       The allegations in paragraph 57 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count IV” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37) , which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in

paragraph 57 of the Complaint that are made against the DA are denied. For the allegations made

against other parties, no response is required from DA. To the extent a response is required, the

remaining allegations are denied for lack of sufficient information to justify a belief therein. The

DA further avers that the Louisiana Constitution and United States Constitution are the best

evidence of their contents and the rights conferred by each.

                                               58.

       The allegations in paragraph 58 of the Complaint do not require a response because the

claims set forth in “Count IV” of the Complaint against the DA were dismissed with prejudice




                                           Page 25 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 26 of 33



by Order of this Honorable Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal

was not appealed. See Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent

a response is required, the allegations contained in paragraph 58 of the Complaint that are made

against the DA are denied. For the allegations made against other parties, no response is required

from DA. To the extent a response is required, the remaining allegations are denied for lack of

sufficient information to justify a belief therein.

                                                59.

     COUNT V – MONELL MUNICIPAL VIOLATIONS UNDER 42 U.S.C. § 1983

              (Against District Attorney Walter Reed, in his Official Capacity)

        The allegations in paragraph 59 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count V” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the DA re-asserts his previous

answers to the foregoing allegations.

                                                60.

        The allegations in paragraph 60 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count V” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. The allegations contained in paragraph 60 of the Complaint that are made

against the DA are denied. For the allegations made against other parties, no response is required

from DA. To the extent a response is required, the remaining allegations are denied for lack of




                                            Page 26 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 27 of 33



sufficient information to justify a belief therein. The DA further avers the pleadings in the

irrelevant case cited are the best evidence of the allegations made therein and of their contents,

including the dismissal of all claims against all defendants in said case. Moreover, all references

to the latter cites should be stricken as argued in the D.A.’s pending Fed. R. Civ. P. 12(F) Motion

to Strike Impertinent and Immaterial Matter From Plaintiff’s Complaint (Rec. Doc. 1) and First

Amended Complaint (Rec. Doc. 23) filed contemporaneously herewith (Rec. Doc. 176).

                                               61.

          The allegations in paragraph 61 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count V” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920.      The allegations in paragraph 61 of the Complaint contain legal

conclusions for which no response is required. To the extent a response is required, the

allegations contained in paragraph 61 of the Complaint are denied.

                                               62.

          The allegations in paragraph 62 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count V” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920.      The allegations in paragraph 62 of the Complaint contain legal

conclusions for which no response is required. To the extent a response is required, the

allegations contained in paragraph 62 of the Complaint, including subparts “a” through “d,” are

denied.




                                          Page 27 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 28 of 33



                                               63.

        The allegations in paragraph 63 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count V” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920.      The allegations in paragraph 43 of the Complaint contain legal

conclusions for which no response is required. To the extent a response is required, the

allegations contained in paragraph 63 of the Complaint that are made against the DA are denied.

For the allegations made against other parties, no response is required from DA. To the extent

a response is required, the remaining allegations are denied for lack of sufficient information to

justify a belief therein.

                                              64.

     COUNT VI – MONELL MUNICIPAL VIOLATIONS UNDER 42 U.S.C. § 1983

(Against Sheriff Randy Seal, in his Official Capacity as Sheriff for the Washington Parish
                                     Sheriff’s Office)

        The allegations in paragraph 64 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VI” of the Complaint (if any) which

may be construed against the DA were dismissed with prejudice by Order of this Honorable

Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal was not appealed. See

Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent a response is required,

DA re-asserts his previous answers to the foregoing allegations.

                                              65.

      The allegations in paragraph 65 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VI” of the Complaint (if any) which



                                          Page 28 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 29 of 33



may be construed against the DA were dismissed with prejudice by Order of this Honorable

Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal was not appealed. See

Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent a response is required,

the allegations contained in paragraph 65 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                66.

      The allegations in paragraph 66 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VI” of the Complaint (if any) which

may be construed against the DA were dismissed with prejudice by Order of this Honorable

Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal was not appealed. See

Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent a response is required,

The allegations contained in paragraph 66 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                67.

      The allegations in paragraph 67 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VI” of the Complaint (if any) which

may be construed against the DA were dismissed with prejudice by Order of this Honorable

Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal was not appealed. See

Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent a response is required,

the allegations contained in paragraph 67 of the Complaint, including subparts “a” through “r,”

are denied for lack of sufficient information to justify a belief therein.




                                           Page 29 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 30 of 33



                                               68.

      The allegations in paragraph 68 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VI” of the Complaint (if any) which

may be construed against the DA were dismissed with prejudice by Order of this Honorable

Court dated August 19, 2015 (Rec. Doc. 37), which claims’ dismissal was not appealed. See

Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 920. To the extent a response is required,

the allegations contained in paragraph 68 of the Complaint that are made against the DA are

denied. For the allegations made against other parties, no response is required from DA. To the

extent a response is required, the remaining allegations are denied for lack of sufficient

information to justify a belief therein.

                                                69.

COUNT VII – LOUISIANA STATE LAW CLAIM FOR BATTERY AND EXCESSIVE
                              FORCE

        The allegations in paragraph 69 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VII” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, DA re-asserts his previous answers

to the foregoing allegations.

                                                70.

      The allegations in paragraph 70 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VII” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.



                                           Page 30 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 31 of 33



1/8/19); 912 F.3d 920.      The allegations in paragraph 71 of the Complaint contain legal

conclusions for which no response is required. To the extent a response is required, the

allegations contained in paragraph 70 of the Complaint that are made against the DA are denied.

For the allegations made against other parties, no response is required from the DA. To the extent

a response is required, the remaining allegations are denied for lack of sufficient information to

justify a belief therein.

                                               71.

      The allegations in paragraph 71 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VII” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920.      The allegations in paragraph 71 of the Complaint contain legal

conclusions for which no response is required. To the extent a response is required, the

allegations contained in paragraph 71 of the Complaint that are made against the DA are denied.

For the allegations made against other parties, no response is required from the DA. To the extent

a response is required, the remaining allegations are denied for lack of sufficient information to

justify a belief therein.

                                              72.

      The allegations in paragraph 72 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VII” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations contained in




                                          Page 31 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 32 of 33



paragraph 72 of the Complaint that are made against the DA are denied. For the allegations

made against other parties, no response is required from the DA. To the extent a response is

required, the remaining allegations are denied for lack of sufficient information to justify a belief

therein.

                                                 73.

      The allegations in paragraph 73 of the Complaint (and subheading preceding it) do not

require a response because the claims set forth in “Count VII” of the Complaint against the DA

were dismissed with prejudice by Order of this Honorable Court dated August 19, 2015 (Rec.

Doc. 37), which claims’ dismissal was not appealed. See Magee v. Reed, 17-30353 (5th Cir.

1/8/19); 912 F.3d 920. To the extent a response is required, the allegations in paragraph 73 of

the Complaint contain legal conclusions for which no response is required. The allegations made

against the DA are denied. For the allegations made against other parties, no response is required

from the DA. To the extent a response is required, the remaining allegations are denied for lack

of sufficient information to justify a belief therein.

                                                 74.

        The allegations in the unnumbered paragraph following paragraph 73 in the Complaint

entitled, “PRAYER FOR RELIEF” and “DEMAND FOR JURY TRIAL” do not require a

response. To the extent a response is required, the allegations contained therein are denied.

        AND NOW FURTHER RESPONDING to the Complaint:

                                                 75.

        Any allegations contained in the Complaint not admitted above are hereby denied.




                                            Page 32 of 33
   Case 2:14-cv-01986-ILRL-JVM Document 177 Filed 12/20/19 Page 33 of 33



                                                76.

       Plaintiff's claims are without merit and the DA is entitled to an award of attorney's fees and

costs incurred in defense of this case, pursuant to the Civil Rights Attorney's Fee Awards Act of

1976, codified at 42 U.S.C. § 1988(b) and as interpreted by Hensley v. Eckerhart, 461 U.S. 424,

103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983), and its progeny.

       WHEREFORE, Defendant, Walter P. Reed, in his former official capacity as District

Attorney for the 22nd Judicial District, State of Louisiana, respectfully prays that, after due

proceedings are had, that there be judgment rendered in its favor dismissing Plaintiff's

Complaint, with prejudice, and at Plaintiff's cost. The DA further prays that Plaintiff's case be

declared frivolous, and prays for all general and equitable relief to which it may be entitled under

law and equity, including, but not limited to, an award of attorney's fees and costs incurred in the

defense of this case.

                                                      Respectfully submitted:

                                              By:     s/ Alex L.M. Ducros, T.A._____________
                                                      ALEX L.M. DUCROS (Bar No. 32128)
                                                      Assistant District Attorney
                                                      21454 Koop Drive, Suite 2G
                                                      Mandeville, Louisiana 70471
                                                      Phone:         (985) 898-3427
                                                      Facsimile:     (985) 867-5124
                                                      Email:         aducros@22da.com
                                                      Counsel for Defendant, Walter P. Reed,
                                                      in his former official capacity as
                                                      22nd Judicial District Attorney

                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 20, 2019, a copy of the foregoing Pleading was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent
to all counsel of record by operation of the court’s electronic filing system.

                                              By:     s/ Alex L.M. Ducros_________________
                                                      ALEX L.M. DUCROS (Bar No. 32128)


                                           Page 33 of 33
